UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6817


PAUL C. THOMPSON, JR.,

                Plaintiff – Appellant,

          v.

HAROLD W. CLARKE, Director, VDOC; DAVID B. EVERETT,
Regional    Operations   Chief,    VDOC   Eastern     Region;
COMMONWEALTH OF VIRGINIA; THE GEO GROUP, INC., Contractor
with VDOC to operate and manage LVCC employees and staff to
provide medical care to plaintiff; E. WRIGHT, Warden at
LVCC; SHAW, Assistant Warden at LVCC (female); SHAW,
Assistant Warden at LVCC (male); FANT, Unit Manager of
Building #50 and the Therapeutic Community Program of
Addictions Treatment; DAVIS, Unit Manager for Building #70;
GRAVES, Unit Manager of Segregation; BOONE, Supervisor of
Segregation; GOODE, Health Services Administrator of the
LVCC Medical Department; KELLY, Law Library at LVCC; NURSE
LUCY, Nurse; UNKNOWN MEDICAL STAFF TO BE NAMED LATER,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:14-cv-00086-RBS-DEM)


Submitted:   October 30, 2015             Decided:   March 7, 2016


Before GREGORY, DIAZ, and THACKER, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.
Paul C. Thompson, Jr., Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia; Mark
Richard Colombell, Michael Gordon Matheson, THOMPSON MCMULLAN
PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Paul Cleveland Thompson, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2012) complaint.

Thompson   asserts    that      the    district            court    erred    in    granting

Defendants’      motion    to   dismiss         and    abused       its    discretion    in

denying him leave to amend.             We affirm in part, vacate in part,

and remand for further proceedings.

     We review de novo the grant of a Fed. R. Civ. P. 12(b)(6)

motion to dismiss for failure to state a claim.                               Epps v. JP

Morgan Chase Bank, N.A., 675 F.3d 315, 320 (4th Cir. 2012).                             “To

survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”                      Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007)).         We review the denial of a motion for leave to

amend for abuse of discretion.              Tatum v. RJR Pension Inv. Comm.,

761 F.3d 346, 370 (4th Cir. 2014).

     In    his    complaint,         Thompson,         a       former     inmate   at   the

Lawrenceville Correctional Center in Virginia (“LVCC”), alleged,

among other things, that officials at LVCC retaliated against

him, in violation of his constitutional rights, for filing legal

complaints against LVCC and LVCC officials.                         More specifically,

Thompson   claimed    that      he    was       denied         psychiatric    medication,

leading    to     sleepless      nights         and        a     destabilizing       mental

                                            3
condition.       This retaliation, he asserted, also violated the

Virginia Tort Claims Act (“VTCA”), Va. Code Ann. § 8.01-195.1 to

195.9 (Westlaw through 2015 Reg. Sess.).

       Retaliation against an inmate for the exercise of his First

Amendment right of access to the courts can support a claim for

relief under § 1983.            Hudspeth v. Figgins, 584 F.2d 1345, 1348

(4th Cir. 1978).          A plaintiff’s assertion that the retaliatory

act was taken in response to the exercise of a constitutionally

protected right, when supported by specific facts, is sufficient

to state a retaliation claim.                  Adams v. Rice, 40 F.3d 72, 75

(4th Cir. 1994).          The facts alleged must warrant concern that

the claimed retaliation was intended to have a chilling effect

on the exercise of the plaintiff’s right to access the courts.

Am. Civ. Liberties Union v. Wicomico Cty., 999 F.2d 780, 785-86

& n.6 (4th Cir. 1993).            The prisoner need not succumb entirely

or    even   partially    to    the     threat;   it    is   sufficient         that   the

retaliation was intended to limit the prisoner's right of access

to the courts and was reasonably calculated to have that effect.

Hudspeth, 584 F.2d at 1348.

       In    light   of   these    authorities,        and   after    reviewing        the

record, we conclude that Thompson should be permitted to amend

his    complaint     to    identify       specific     defendants         and    provide

supporting      detail    for     his    § 1983   claim      that    he    was    denied

medical treatment in retaliation for pursuing legal action.                            On

                                           4
remand, Thompson may also amend the analogous VTCA claim to name

the Commonwealth of Virginia as the appropriate defendant and

provide any further facts as to that claim.

     We have reviewed Thompson’s remaining claims and perceive

no reversible error in their dismissal by the district court.

Accordingly, we affirm in part, vacate in part, and remand for

further proceedings.   We deny as moot Thompson’s motions for a

stay pending appeal and for a ruling on his motion for a stay or

injunction, and we deny his motions for expedited oral argument

and for appointment of counsel.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                   AFFIRMED IN PART,
                                                    VACATED IN PART,
                                                        AND REMANDED




                                  5